In the Fourth Court Of Appeals


                                 Fourth Court Of Appeals District               .                 '".-


                                 San Antonio Texas Bexar County                 £, ^~       ^    '^■\>
                                                                                >--         ro   arx-3
Maryann Castro




Manuel Castro                                                                   ■   '       lo   :


                                                     Re: Court Of Appeals Number: 04-14-00785-CV


                                                            Trial Court Case 2011 -CM5957




To Honorable Court Of Appeals


Judge LittleJohn




                                Motion of Consideration for a new hearing

                                             with original Judge

Here comes Maryann Castro appellant the agreement for final

divorce on Oct 30, 2013 to be modified voided by the original
Judge Canales who did not know of Appellee Manuel Castro

Active Bankruptcy, non-payment of mortgage and overvalue
of community.

Appellant Maryann Castro was misrepresented on Oct
30,2013 by Counsel Dinorah Diaz. Counsel Dinorah Diaz

refused to correct the error she caused and accepted as

Appellant Maryann Castro counsel she wanted an additional
 5000 to correct mistake of Counsel and ignored Appellant
 Maryann Castro request to correct mistake of Counsel.

 Counsel Dinorah Diaz erred in the agreement for final divorce
 hiding the fact that Appellee Manuel Castro was not paying
 mortgage.


 Counsel Dinorah Diaz accepted a Comparative Market
Analysis a realtor's opinion to overvalue Community at
 351,000 and Appellant Maryann Castro was not given her
 right to present the Certified Appraisal actual home value is
225,000.


Appellee Manuel Castro was in Active bankruptcy and the lift
stay motion was not filed and both Counsels still proceeded in
the agreement for final divorce legal malpractice costing
Appellant Maryann Castro 40,000 of fraud equity the
Community has no equity.

Appellant Maryann Castro was misrepresented by Counsel
Sarah Lishman

Appellant Maryann Castro no longer has counsel Sarah         '
Lishman who wanted additional 5,000 to take case to Appeals
court Appellant Maryann Castro could not afford to retain her.

Appellant Maryann Castro will represent herself in trial court
in the Agreement for Final Divorce challenge of fraud it
contains.
'




        .




            .




    ■



                ■
Appellee Manuel Castro was not paying the mortgage

Appellee Manuel Castro had the community in bankruptcy

and failed to tell the Court and appellant Maryann Castro.

Equitable distribution of martial property date of valuation
there was an error, a Comparative market analysis was used A
realtors opinion- has no value it has commission for a realtor
and it states not to be used as an appraisal only a realtors

opinion. And it was used to commit fraud by overvaluing
community at 351,000.The trial court did not expressly state

in the agreement the valuations of the community a
Comparative Market analysis-realtors opinion was used and it
was overvalued by a realtor seeking a high commission on a
mortgage that appellee Manuel Castro did not pay and hid
from Appellant Maryann Castro and the Court.

Family law and bankruptcy section if the divorce does not
seek any type of property division the stay does not need to
be lifted. A motion to lift stay must be done prior to granting a
divorce if one of the parties is involved in a pending

bankruptcy. But under 362(B)(2)(iv) if there is not a property
division then there is no need to lift the stay. If there is to be
a property division the stay must be lifted prior to granting of
final divorce decree.

Exhibit a
A Certified appraisal is valid and Appellant Maryann Castro
has the actual value of community at 225,000.

Appellee Manuel Castro was in active bankruptcy and failed to
tell the court the stay was not lifted and still attempted to
commit fraud overvaluing community at 351,000.

Counsel for Appellee Manuel Castro Attempted to have

counsel enforce a motion to sell Community forcefully
knowing appellant Maryann Castro was challenging

agreement due to fraud, bankruptcy. Appellee Manuel Castro

did not pay the mortgage.

Appellant Maryann Castrqpraygjq the court for Justice.

MaryarTn Casjro-pro se

Appellant

1501 Olive

Jourdanton Texas 78026




8304960133

Pacattitude2014@gmail.com
Exhibit a
f                                               D-I-V-O-R-C-E

             The general issues surrounding a divorce and bankruptcy is what type of divorce is being
     sought and who are the parties to the divorce. Now, I know the second part of that sentence
     sounds particularly odd, but bear with me. It is assumed by most family law judges a motion to
     lift stay must be done prior to their granting a divorce if one of the parties is involved in a
     pending bankruptcy. This is not so.

             If your client just wants to be divorced from their lovely spouse and does not seek any
     type of property division, the stay does not need to be lifted. This situation arises primarily when
     one spouse has not seen, heard from, or has cared where the other spouse has resided for a
     number of years. What prompts them to seek a divorce after years of peaceful non-cohabitation
     is their new significant other would like to give a go at this marriage thing and suddenly realizes
     they cannot marry as your client is still married to someone they have not seen in 10 years. So,
     in the interest of treating their new significant other as a foreclosure house that needs some
     renovation to make it more habitable, the push is to get them to straighten out their life in the
     form of a bankruptcy and a divorce. Think of it as a personal deep spring cleaning; sweep out
    the old debts and old relationships so this new one can flourish.
            But, under § 362(b)(2)(iv) if there is not a property division, then there is no need to lift
    the stay. As a practical consideration, though, convincing a scared, leery ofsanctions, state court
    judge, the stay does not need to be lifted will be difficult. The slate court judge wants the
    protection of the stay being lifted to avoid any unpleasant treatment by the bankruptcy judge.
            If there is to be a property division, then the stay must be lifted prior to the granting of a
    final decree. The thorny issue for you is that odd statement I made at the beginning of this
    section, who are the parties to the divorce? If it is your, at one time happy joint debtors, in your
    chapter 13 bankruptcy, then there may be ethical considerations for you to consider. Issues
    concerning how the property is to be divided; who will be responsible for paying the trustee fees;
    whether there will be one joint bankruptcy after the divorce or will there be two; and whether
    both will stay in the same chapters. Your continued representation of both debtors seeking a
    divorce in state court could prove impossible if they choose to sever their case with each ending
    up with their own bankruptcy. How do you reconcile classifications of debt in the new
    bankruptcies with the adverse effects for who is liable for what debt, innocent spouse liability
    under IRS regulation, discharge issues as to debts against each spouse, etc. Paying attention to